Citation Nr: 0316856	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Rafael C. Flores, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran had a personal hearing 
with a hearing officer at the RO in May 1997.

In a December 2001 decision, the Board found that the veteran 
had not submitted new and material evidence to reopen the his 
claim of entitlement to service connection for an eye 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2002 order, the Court vacated the Board's 
December 2001 decision and remanded the claim to the Board 
for action consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  

The Board's December 2001 decision also remanded the issues 
of entitlement to service connection for tinnitus and for 
hearing loss and whether new and material evidence had been 
submitted to reopen claims for service connection for post-
traumatic stress disorder.  The record now before the Board 
does not indicate that the RO has completed its action on 
these issues and returned them to the Board; consequently, 
this remand will not address those issues.  


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159 (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.	The RO should then readjudicate the 
veteran's claim of whether new and 
material evidence has been submitted to 
reopen the veteran's claim of 
entitlement to service connection for an 
eye disorder in light of the evidence 
received since the April 1998 Statement 
of the Case (SOC).  If the claims remain 
denied, the RO should issue a SSOC to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken and 
evidence received since April 1998.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




